DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim attempts to describe transitions associated with the impeller, such that said transitions are formed into a disc body. The claim is rendered indefinite such that the transitions are not clear [e.g., the transitions are provided as being formed into a disc body, however, it is not exactly clear as to where the transitions begin]; [e.g., the claim does not clearly provide that the transitions extend from the blades and into the disc body]; [e.g., a transition requires a start and an end, and the claim only provides an end of the transition (e.g., the disc body)]; [e.g., transitions from what?].
The claim further recites “their axial sides”. The claim is rendered indefinite such that no axial sides have been clearly established, and it is also not clear as to whether or not the axial sides are in reference to the transitions, the disc body (or both the transition(s) and the disc body).
Additionally, the limitation(s) concerning the covering portions is/are not clearly defining the feature(s) per applicant’s specification/drawings [e.g., the term “between” fails to adequately describe the configuration of the disc body portion(s) that is/are being referenced, and causes uncertainty as to exactly what said covering portion(s) is/are in reference to]; [e.g., the covering portions appear to be in reference to feature(s) that is/are actually above the impeller blades, not necessarily between the impeller blades as one of ordinary skill would readily interpret the term “between”]; [e.g., the covering portions are also not in clear reference to the disc body, such that a twist and/or curvature of the impeller blades (or the transition(s)) could also be regarded as a covering portion that is between two other impeller blades].
Lastly, the claim recites “the circumferential direction”. There is insufficient antecedent basis for this limitation in the claim [e.g., a circumferential direction has not been clearly established in the claim].
Regarding claims 2-3, each claim recites “the side”. There is insufficient antecedent basis for this limitation in the claims, and it is not clear as to which particular side is being referenced [e.g., the impeller is three-dimensional, and presumably has several distinct sides via which the impeller may be viewed from]. It is also not clear as to whether or not aforementioned side is intended to be distinct from (or in reference to) the axial sides established per the independent claim 1.
Claim 3 further attempts to describe the transitions per claim 1. The claim is rendered indefinite such that the wording of the claim is unclear [e.g., the phrasing “between the impeller blades together with the transitions” is unclear, such that not only are there presumably more than two impeller blades, but the regions of the cover portions being described are not necessarily “between” the impeller blades, but rather above the impeller blades]; [e.g., the phrase “together with the transitions” is unclear, such that it is not clear as to whether or not the claim is attempting to further provide that the transitions also have an elliptical contour, or if the claim is attempting to provide that the elliptical contour in the cover portions is between the impeller blade(s) and the transitions].
Regarding claim 4, the claim recites “one side”. The claim is rendered indefinite such that it is not clear as to which particular side the aforementioned one side is intended to reference. It is also not clear as to whether or not the aforementioned one side is intended to be distinct from (or in reference to) the axial sides established per the independent claim 1.
Regarding claim 7, the claim recites “the course”. There is insufficient antecedent basis for this limitation in the claim, and it is not exactly clear as to what boundaries define and/or delineate the course between the disc body and the bottom disc. This clarity issue is exacerbated by the attempt to describe the impeller via a disc body and a bottom disc, such that the bottom disc appears to be a part of the disc body, and such that the phrase “disc body” does not clearly indicate a top disc (which appears to be the intent) [e.g., should there be reference to a top disc?]; [e.g., what is the bottom disc “bottom” with respect to?].
The claim further provides for “a transition portion”. The claim is rendered indefinite such that it is not exactly clear as to whether or not the aforementioned transition portion is intended to be distinct from (or in reference to) the transitions established per the independent claim 1 [e.g., both of the aforementioned transitions are to at least some extent formed into the disc body, and as such, there is inadequate context in the claim(s) in terms of making it clear as to what distinguishes the aforementioned transitions and transition portion limitations from one another].
Regarding claim 8, the claim is rendered indefinite such that it is not exactly clear as to what boundaries define and/or delineate the shortest connection between the disc body and the bottom disc. Similar to claim 7, this clarity issue is exacerbated by the attempt to describe the impeller via a disc body and a bottom disc, such that the bottom disc appears to be a part of the disc body, and such that the phrase “disc body” does not clearly indicate a top disc (which appears to be the intent) [e.g., should there be reference to a top disc?]; [e.g., what is the bottom disc “bottom” with respect to?].
Regarding claim 14, the claim recites “its radial outer edge portion” and “its radial outer edge”. The claim is rendered indefinite such that neither a radial outer edge portion nor a radial outer edge have been clearly established (or defined), and such that it is not exactly clear as to whether or not the aforementioned radial outer edge is intended to be distinct from or in reference to the radial outer edge portion [e.g., providing the term “portion” after one of the aforementioned limitations causes uncertainty in terms of making it clear as to what distinguishes the aforementioned limitations from one another (presuming that said limitations are intended to be distinct from one another)]. 
Regarding claim 15, the claim recites “the blade leading edge” and “the blade trailing edge”. There is insufficient antecedent basis for these limitations in e.g., a blade leading edge and a blade trailing edge have not been clearly established in any preceding claim limitation(s)]; [e.g., claim 15 depends from claim 1, not claim 7].

Note that the examiner has still applied what appears to be the closest prior art of record in view of the substantial outstanding 112(b)/clarity issues discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150316073 (Lorcher).
Regarding claim 1, Lorcher (Figures 1-3, 4b) [emphasis on Fig. 4b] teaches an impeller (see title, abstract) comprising:
impeller blades (6) arranged around a rotation axis (13) of the impeller (see Fig. 1-2 in conjunction with abstract);
integral, seamless, and notch-free transitions formed into a disc body (1, 7, 8) on at least one of two axial sides of the disc body (see Fig. 4b in conjunction with paragraphs [0078], [0080]);
see Fig. 1, 3); and
covering portions [e.g., the portion(s) of the disc body along the circumference of the impeller that is/are between the impeller blades] between the impeller blades (see Fig. 1, 3), the covering portions determining flow channels of the impeller (implicit) [e.g., observe the flow arrows 2 and 12 per Fig. 2].
Regarding claim 2, Lorcher (Figures 1-3, 4b) teaches wherein the transitions, at least when viewed from a side [e.g., the perspective per Fig. 4b], are rounded in an arc shape (see Fig. 4b in conjunction with paragraphs [0078], [0080]).
Regarding claim 4, Lorcher (Figures 1-3, 4b) teaches wherein the disc body forms an axial inlet opening and delimits a radial blowout opening of the impeller on one side (see Fig. 1-3) [e.g., observe the flow arrows 2 and 12 per Fig. 2, of which respectively indicate an axial inlet opening and a delimited radial blowout opening of the impeller as viewed from a (or one) side].
Regarding claim 5, Lorcher (Figures 1-3, 4b, 6b) teaches wherein the impeller has a bottom disc (7) forming a hub of the impeller that forms an interface (9) to a motor (39) and to which the impeller blades are attached or on which they are formed (see Fig. 1, 6b in conjunction with paragraphs [0021]-[0023], [0056], and [0083]).
Regarding claim 6, Lorcher (Figures 1-3, 4b) teaches wherein the disc body forms the bottom disc (see Fig. 1-3).
Regarding claims 7 and 8, Lorcher (Figures 1-3, 4b) teaches (at least implicitly) wherein the impeller blades each extend over a blade length from a blade leading edge (17) to a blade trailing edge (15), with the impeller blades being divided into a front portion, a rear portion, and a transition portion, the front portion extending from the blade leading edge toward the blade trailing edge, the rear portion, starting from the blade trailing edge, extends toward the blade leading edge, and the transition portion forms a transition between the front portion and the rear portion, and with the impeller blades in the front portion and the rear portion being oppositely curved over a course between the disc body and the bottom disc (see Fig. 1, 3). Similarly, the impeller blades in the front and rear portions are embodied so as to be curved in opposite directions from a shortest connection between the top and bottom portions of the disc body [e.g., the blades illustrated per Fig. 3 each have a respective front, rear, and transition portion, such that the transition portion connects the front and rear portions, and such that the front and rear portions are oppositely curved with respect to one another along a connection between the top and bottom portions of the disc body].
Regarding claim 9, Lorcher (Figures 1-3, 4b) teaches wherein the impeller blades are curved in an arc shape (see Fig. 1, 3).
Regarding claims 10-12, Lorcher (Figures 1-3, 4b) teaches (at least implicitly) wherein the respective front and rear portions have oppositely curved portions that extend over at least 5% (and/or at least approximately 10-40% of see Fig. 3).
Regarding claim 13, Lorcher (Figures 1, 3, 5) teaches (at least implicitly) wherein the front portion is curved toward the rotation axis and the rear portion is curved away from the rotation axis (see Fig. 3).
Regarding claim 15, Lorcher (Figures 1, 3, 5) teaches wherein impeller blades extend radially outward and around the rotation axis from a blade leading edge (17) to a blade trailing edge (15) (see Fig. 1, 3).
Regarding claim 16, Lorcher (Figures 1, 3, 5) teaches wherein the impeller is a one-piece radial impeller or diagonal impeller (see Fig. 1, 3, 5 in conjunction with abstract, lines 1-4 and paragraph [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over US 20150316073 (Lorcher) in view of US 20100202887 (Bohl).
Regarding claim 3, Lorcher teaches the invention as claimed and as discussed above. Lorcher fails to explicitly teach wherein the disc body, at least when viewed from a side, has an elliptical contour in the cover portions between the impeller blades together with the transitions.
see title, abstract), and wherein the disc body (2, 6), at least when viewed from a side, has an elliptical contour in the cover portions [e.g., the portion(s) of the disc body along the circumference of the impeller that is/are between the impeller blades] between the impeller blades together with the corresponding transitions formed into the disc body (see Fig. 2a) [e.g., observe the portions of the disc body indicated by the reference numeral 2].
As such, in consideration that Bohl and Lorcher are each relevant to at least the same general field(s) of endeavor concerning impellers/fan wheels, impeller blade to disc body design configurations, impeller covers/shrouds, etc., there would clearly be no unexpected result(s)/effect(s) yielded via applying the feature(s) of the disc body per Bohl to other comparable impeller/fan wheel applications, and similarly, said application would clearly not involve the exercise of inventive skill.
Additionally, Bohl states that the impeller/fan wheel feature(s) is/are configured to achieve good mechanical stability, improved and/or optimized flow performance, and improved efficiency and noise behavior (see paragraphs [0008], [0012]). To this extent, one of ordinary skill in the art would have further been led (or motivated) to utilize (or adapt) the feature(s) of the disc body per Bohl to other comparable impeller/fan wheel applications, to achieve the same readily foreseeable advantages and/or technical effect(s) as discussed per Bohl.
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over US 20150316073 (Lorcher) in view of US 20150316069 (Cocks).
Regarding claim 14, Lorcher teaches the invention as claimed and as discussed above. Lorcher fails to expressly teach wherein the bottom disc has an at least generally elliptical cross section at its radial outer edge portion, such that its radial outer edge runs parallel or substantially parallel to the rotation axis.
However, Cocks (Figures 1-3) teaches an analogous impeller/fan wheel (10) (see title, abstract), and wherein the bottom disc (14) has an at least generally elliptical cross section at its radial outer edge portion (36), such that its radial outer edge (38) runs parallel or substantially parallel to the rotation axis (20) (see Fig. 3).
As such, in consideration that Cocks and Lorcher are each relevant to at least the same general field(s) of endeavor concerning impellers/fan wheels, impeller blade to disc body design configurations, impeller covers/shrouds, etc., there would clearly be no unexpected result(s)/effect(s) yielded via applying the feature(s) of the disc body/bottom disc per Cocks to other comparable impeller/fan wheel applications, and similarly, said application would clearly not involve the exercise of inventive skill.
Additionally, Cocks states that the impeller/fan wheel feature(s) is/are configured to accordingly accelerate and turn airflow downward so as to impart an axial vector component on the direction of the airflow (see Fig. 3 in conjunction with paragraph [0016]). To this extent, one of ordinary skill in the art would have further been led (or motivated) to utilize (or adapt) the feature(s) of the disc body per Cocks to other comparable impeller/fan wheel applications, to 

Examiner Comments
While not relied upon to reject the claims as discussed above, the examiner notes that alternatively, the invention(s) per claims 1 and 3 is (or would be) fairly rendered obvious over US 20100202887 (Bohl) in view of US 20150316073 (Lorcher), such that
Bohl (Figure 2a) teaches an impeller/fan wheel (1) wherein the disc body (2, 6), at least when viewed from a side, has an elliptical contour in the cover portions between the impeller blades together with the transitions formed into the disc body (see Fig. 2a) [e.g., observe the portions of the disc body indicated by the reference numeral 2].
Bohl fails to teach expressly teach wherein the transitions are seamless and notch-free.
However, Lorcher (Figures 1-3, 4b) [emphasis on Fig. 4b] teaches an analogous impeller/fan wheel, and wherein the corresponding transitions are provided as seamless and notch-free (see Fig. 4b in conjunction with paragraphs [0078], [0080]).
As such, in consideration that Bohl and Lorcher are each relevant to at least the same general field(s) of endeavor concerning impellers/fan wheels, impeller blade to disc body design configurations, impeller covers/shrouds, etc., there would clearly be no unexpected result(s)/effect(s) yielded via applying the feature(s) per Fig. 4b of Lorcher to other comparable impeller/fan wheel 
Additionally, Lorcher states that the impeller/fan wheel feature(s)/transitions per Fig. 4b is/are configured to reduce stress concentrations in (or at) the transitions, thereby avoiding or reducing the likelihood of fracture or failure in the area(s) of the transitions during operation (see Fig. 4b in conjunction with paragraphs [0078], [0080]). To this extent, one of ordinary skill in the art would have further been led (or motivated) to utilize (or adapt) the feature(s) per Fig. 4b of Lorcher to other comparable impeller/fan wheel applications, to achieve the same readily foreseeable advantages and/or technical effect(s) as discussed per Lorcher.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747